DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to amendment filed 01/07/2021, where the Applicant amended claims 1, 6, 9, 11, 17, 43, 44, and 48-51; cancelled claims 2, 3, 8, 21, 46, and 47; added claims 53-58; and claims 1, 6, 9, 11, 14, 17, 43-45, and 48-58 are currently pending.

A telephonic interview was conducted with Yenyun Fu (Reg. No. 59141) on 03/31/2021 to discuss potential examiner’s amendment to address some of the issues raised below and move the application toward allowance.  Applicant agreed to the proposed changes to claims 54-57 over the phone but denied the proposed changes to claims 44-53.  In a subsequent voice mail left by the applicant on 04/05/2021, applicant indicated the wish to receive the Office Action first instead of accepting the proposed examiner’s amendment as the applicant intended to file additional IDS for consideration.

Allowable Subject Matter
Claims 1, 6, 9, 11, 14, 17, 43-45, 48-56, and 58 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, which has been amended to incorporate the allowable subject matter as indicated in the previous office action.  Therefore, claims 1 and all its dependent claims are allowed for the reason(s) as previously indicated.

Regarding claim 43, which has been amended to incorporate the allowable subject matter as indicated in the previous office action.  Therefore, claims 43 and all its dependent claims are allowed for the reason(s) as previously indicated.

Regarding claim 54, is substantially similar to claim 1 and includes the allowable subject matter as previously indicated.  Therefore, same rationale is applicable for claims 54-56 and 58.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Objections
Claims 44, 45, and 48-53 are objected to because of the following informalities:  each of claims 44, 45, and 48-53 recites “the method of claim 43” in the preamble.  However, claim 43, which the above claims depend from, recites “A non-transitory machine-readable storage medium, having stored thereon instructions, which when executed by a processor, cause the processor to implement a method…the method, comprising”.  As recited above, it is clear to one of ordinary skill in the art that claim 43 is directed to a product, e.g., non-transitory machine-readable storage medium, statutory category.  However, each of the instant claims are directed to the method performed as the result of the instructions stored on the non-transitory machine-readable storage medium being executed.  Therefore, it may cause confusion to one of ordinary skill in the art in determining the statutory category of the dependent claims, i.e., whether the dependent claims are directed to the product category or the process category.  It is suggested to amend each of the instant claims to recite “the non-transitory machine-readable storage medium of claim 43, wherein the implemented method further comprising” to overcome this objection.  Appropriate correction is required.

Claim 54 is objected to because of the following informalities:  claim 54 recites “wherein, the content associated with the virtual object is rendered or presented during”.  The element “content” is the first instance of such element in the instant claim; the” to “a” to indicate such to overcome this objection.  Appropriate correction is required.

Claims 55 and 56 are objected to because of the following informalities:  each of claims 55 and 56 recites “rendering or presenting content associated with the virtual object”.  The element “content” has been mentioned in the independent claim 54 and the examiner recognized that they are referring to the element as recited in claim 54; therefore, it is suggested to amend the article of the element to “the” to indicate such to overcome this objection.  Appropriate correction is required.

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected to because of the following:  claim 57 recites “wherein: the contextual trigger occurs at one or more of”.  However, there is no mentioning of any contextual trigger in claim 54, which claim 57 depends from, in fact, there is no mentioning of any trigger at all.  Therefore, it is unclear to one of ordinary skill in the art which element the applicant intended to refer to and/or tried to further limit.  As such, renders the claim indefinite.  When looking at claims 55, 56, and 57 together, the examiner recognized that claim 57 is a parallel claim to claims 55 and 56.  Therefore, 
It is suggested to amend claim 57 to recite “the method claim of 54, further comprising: rendering or presenting the content associated with the virtual object, responsive to detection of a contextual trigger; wherein, the contextual trigger occurs at one or more of:” similar to claims 55 and 56 to overcome this rejection.

Response to Arguments
Applicant’s arguments, see pg. 8, filed on 01/07/2021, with respect to allowable subject matter of claims 8 and 47 have been incorporated into independent claims 1, 43, and the new independent claim 54; therefore are allowable.  The arguments have been fully considered and are persuasive in view of the amendment.

Applicant’s arguments, see pg. 8-9, with respect to previous objection of claims 2, 3, 6, 17, 21, and 43 have been fully considered and are persuasive in view of the amendment.  As such, the previous objection has been withdrawn.

Applicant’s arguments, see pg. 9, with respect to previous rejection of claims 1 and 43 under nonstatutory double patenting, have been fully considered and are persuasive in view of the amendment.  As such, the previous rejection has been withdrawn.

Applicant’s arguments, see pg. 9, with respect to previous rejection of claim 43 under 35 U.S.C. § 101, have been fully considered and are persuasive in view of the amendment.  As such, the previous rejection has been withdrawn.

Applicant’s arguments, see pg. 9, that all dependent claims are patentably distinguished over the cited prior art at least in view of the dependency from their respective independent claims, and requests that the rejections for all dependent claims be reconsidered and withdrew for the reasons argued above.  The arguments have been fully considered and are persuasive in view of the amendment.  As such, dependent claims 6, 9, 11, 14, 17, 44, 45, 48-53, 55, 56, and 58 are allowable as indicated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20160217623 (Singh) – discloses methods, apparatus, and systems of presenting virtual reality object, where the object may have a plurality of states for presenting augmentation information.
US 20190355050 (Geisler) – discloses a method of present augmented reality gifting environment, where a virtual gift can be rendered.
US 10026226 (Lotto) – discloses a method of displaying a scratch card in an augmented reality environment, where the scratch card can be scratched to reveal digital contents.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142